Exhibit 10.1

 



FLUIDIGM CORPORATION

CHANGE OF CONTROL AND SEVERANCE PLAN

AND SUMMARY PLAN DESCRIPTION

 

1.           Introduction. The purpose of this Fluidigm Corporation Change of
Control and Severance Plan (the “Plan”) is to provide assurances of specified
benefits to certain employees of the Company whose employment is subject to
being involuntarily terminated other than for death, Disability, or Cause or
voluntarily terminated for Good Reason under the circumstances described in the
Plan. This Plan is an “employee welfare benefit plan,” as defined in
Section 3(1) of ERISA. This document constitutes both the written instrument
under which the Plan is maintained and the required summary plan description for
the Plan.

 

2.           Important Terms. The following words and phrases, when the initial
letter of the term is capitalized, will have the meanings set forth in this
Section ‎2, unless a different meaning is plainly required by the context:

 

2.1.      “Administrator” means the Company, acting through the Compensation
Committee or another duly constituted committee of members of the Board, or any
person to whom the Administrator has delegated any authority or responsibility
with respect to the Plan pursuant to Section ‎12, but only to the extent of such
delegation.

 

2.2.      “Board” means the Board of Directors of the Company.

 

2.3.      “Cause” means (i) an act of dishonesty made by Participant in
connection with Participant’s responsibilities as an employee,
(ii) Participant’s conviction of, or plea of nolo contendere to, a felony or any
crime involving fraud, embezzlement or any other act of moral turpitude,
(iii) Participant’s gross misconduct, (iv) Participant’s unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom Participant owes an obligation of nondisclosure as a result
of Participant’s relationship with the Company; (v) Participant’s willful breach
of any obligations under any written agreement or covenant with the Company; or
(vi) Participant’s continued failure to perform his employment duties after
Participant has received a written demand of performance from the Company which
specifically sets forth the factual basis for the Company’s belief that
Participant has not substantially performed his duties and has failed to cure
such non-performance to the Company’s satisfaction within 10 business days after
receiving such notice.

 

2.4.      “Change of Control” means:

 

(a)         any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or

 

(b)         a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

 



 

 

(c)         the date of the consummation of a merger or consolidation of the
Company with any other corporation that has been approved by the stockholders of
the Company, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company; or

 

(d)        the date of the consummation of the sale or disposition by the
Company of all or substantially all the Company’s assets.

 

Notwithstanding the preceding, no transaction will be a Change of Control under
this definition unless it is also a “change in control” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5) .

 

2.5.      “Change of Control Period” means the time period beginning 3 months
prior to a Change of Control and ending on the date that is 12 months following
the Change of Control.

 

2.6.      “Code” means the Internal Revenue Code of 1986, as amended.

 

2.7.      “Company” means Fluidigm Corporation, and any successor that assumes
the obligations of the Company under the Plan, by way of merger, acquisition,
consolidation or other transaction.

 

2.8.      “Disability” means that Participant has been unable to perform his
Company duties as the result of his incapacity due to physical or mental
illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Participant or Participant’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate
Participant’s employment. In the event that Participant resumes the performance
of substantially all of his duties hereunder before the termination of his
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.

 

2.9.      “Effective Date” means the date the Plan is adopted by the
Compensation Committee of the Board.

 

2.10.   “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

 



 2 

 

2.11.   “Equity Awards” means a Participant’s outstanding stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
shares, performance stock units and any other Company equity compensation
awards.

 

2.12.   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.13.   “Good Reason” has the meaning set forth in the Participant’s
Participation Agreement.

 

2.14.   “Involuntary Termination” means a Non-COC Involuntary Termination or a
COC Involuntary Termination, in each case, under the circumstances described in
Section 4 or Section 5, as applicable.

 

2.15.   “Participant” means an employee of the Company or of any parent or
subsidiary of the Company who (a) has been designated by the Administrator to
participate in the Plan and (b) has timely and properly executed and delivered a
Participation Agreement to the Company.

 

2.16.   “Participation Agreement” means the individual agreement (as will be
provided in separate cover as Appendix A) provided by the Administrator to a
Participant under the Plan, which has been signed and accepted by the
Participant.

 

2.17.   “Plan” means the Fluidigm Corporation Change of Control and Severance
Plan, as set forth in this document, and as hereafter amended from time to time.

 

2.18.   “Section 409A Limit” means 2 times the lesser of: (i) the Participant’s
annualized compensation based upon the annual rate of pay paid to the
Participant during the Participant’s taxable year preceding the Participant’s
taxable year of the Participant’s termination of employment as determined under,
and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which the Participant’s employment is terminated.

 

2.19.   “Severance Benefits” means the compensation and other benefits that the
Participant will be provided in the circumstances described in Section 4 or
Section 5, as applicable.

 

3.           Eligibility for Severance Benefits. An individual is eligible for
Severance Benefits under the Plan, as described in Section 4 or Section ‎5, as
applicable, only if he or she experiences an Involuntary Termination.

 

4.           Involuntary Termination Outside the Change of Control Period. If,
outside of the Change of Control Period, the Company (or any parent or
subsidiary of the Company) terminates the Participant’s employment for a reason
other than for Cause, the Participant’s death or Disability (a “Non-COC
Involuntary Termination”), subject to the Participant’s compliance with
Section 7, the Participant will receive the following Severance Benefits:

 



 3 

 

4.1.      Cash Severance Benefits. Continued payments of cash severance for the
period set forth in the Participant’s Participation Agreement;

 

4.2.      Continued Medical Benefits. If the Participant, and any spouse and/or
dependents of the Participant (“Family Members”) has coverage on the date of the
Participant’s Involuntary Termination under a group health plan sponsored by the
Company, the Company will reimburse the Participant the total applicable premium
cost for continued group health plan coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) during the period of
time following the Participant’s employment termination, as set forth in the
Participant’s Participation Agreement, provided that the Participant validly
elects and is eligible to continue coverage under COBRA for the Participant and
his Family Members; and

 

4.3.      Outplacement Services. Reasonable outplacement services in accordance
with any applicable Company policy in effect as of the Participant’s Non-COC
Involuntary Termination (or if no such policy is in effect, as determined by the
Company, in its sole discretion).

 

5.           Involuntary Termination During the Change of Control Period. If,
during the Change of Control Period, (i) a Participant terminates his or her
employment with the Company (or any parent or subsidiary of the Company) for
Good Reason, or (ii) the Company (or any parent or subsidiary of the Company)
terminates the Participant’s employment for a reason other than Cause or the
Participant’s death or Disability (a “COC Involuntary Termination”), then, in
each case, subject to the Participant’s compliance with Section 7, the
Participant will receive the following Severance Benefits:

 

5.1.      Cash Severance Benefits. A lump-sum payment of cash severance and/or
bonus equal to the amount set forth in the Participant’s Participation
Agreement;

 

5.2.      Equity Award Vesting Acceleration Benefit. The Participant’s Equity
Awards will accelerate and vest to the amount set forth in the Participant’s
Participation Agreement, as applicable; and

 

5.3.      Continued Medical Benefits. If the Participant, and any Family Members
has coverage on the date of the Participant’s Involuntary Termination under a
group health plan sponsored by the Company, the Company will reimburse the
Participant the total applicable premium cost for continued group health plan
coverage under the COBRA during the period of time following the Participant’s
employment termination, as set forth in the Participant’s Participation
Agreement, provided that the Participant validly elects and is eligible to
continue coverage under COBRA for the Participant and his Family Members.

 

5.4.      Outplacement Services. Reasonable outplacement services in accordance
with any applicable Company policy in effect as of the Participant’s COC
Involuntary Termination (or if no such policy is in effect, as determined by the
Company, in its sole discretion); provided, however, that such outplacement
services shall be in no case less than the outplacement services provided under
any applicable Company policy in effect immediately prior to the applicable
Change of Control.

 



 4 

 

6.           Limitation on Payments. In the event that the severance and other
benefits provided for in this Plan or otherwise (“280G Payments”) payable to a
Participant (i) constitute “parachute payments” within the meaning of Section
280G of the Code, and (ii) but for this Section 6, would be subject to the
excise tax imposed by Section 4999 of the Code, then the 280G Payments will be
either:

 

(a)         delivered in full, or

 

(b)         delivered as to such lesser extent which would result in no portion
of such benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Participant on an after-tax basis, of the greatest amount
of benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order: (i)
cancellation of awards granted “contingent on a change in ownership or control”
(within the meaning of Code Section 280G); (ii) a pro rata reduction of (A) cash
payments that are subject to Section 409A as deferred compensation and (B) cash
payments not subject to Section 409A of the Code; (iii) a pro rata reduction of
(A) employee benefits that are subject to Section 409A as deferred compensation
and (B) employee benefits not subject to Section 409A; and (iv) a pro rata
cancellation of (A) accelerated vesting equity awards that are subject to
Section 409A as deferred compensation and (B) equity awards not subject to
Section 409A. In the event that acceleration of vesting of equity awards is to
be cancelled, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of the Participant’s equity awards. Notwithstanding
the foregoing, to the extent the Company submits any payment or benefit payable
to the Participant under this Plan or otherwise to the Company’s stockholders
for approval in accordance with Treasury Regulation Section 1.280G-1 Q&A 7, the
foregoing provisions shall not apply following such submission and such payments
and benefits will be treated in accordance with the results of such vote, except
that any reduction in, or waiver of, such payments or benefits required by such
vote will be applied without any application of discretion by the Participant
and in the order prescribed by this Section 6.

 

Unless the Participant and the Company otherwise agree in writing, any
determination required under this Section 6 will be made in writing by the
Company’s independent public accountants immediately prior to the Change of
Control or such other person or entity to which the parties mutually agree (the
“Firm”), whose determination will be conclusive and binding upon the Participant
and the Company. For purposes of making the calculations required by this
Section 6 the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The
Participant and the Company will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section 6. The Company will bear all costs the Firm may incur in
connection with any calculations contemplated by this Section 6.

 



 5 

 

7.           Conditions to Receipt of Severance.

 

7.1        Release Agreement. As a condition to receiving the Severance Benefits
under this Plan, each Participant will be required to sign and not revoke a
separation and release of claims agreement in a form reasonably satisfactory to
the Company (the “Release”). In all cases, the Release must become effective and
irrevocable no later than the 60th day following the Participant’s Involuntary
Termination (the “Release Deadline Date”). If the Release does not become
effective and irrevocable by the Release Deadline Date, the Participant will
forfeit any right to the Severance Benefits. In no event will the Severance
Benefits be paid or provided until the Release becomes effective and
irrevocable.

 

7.2        Other Requirements. A Participant’s receipt of Severance Benefits
will be subject to the Participant continuing to comply with the provisions of
this Section ‎7 and the terms of any confidentiality, proprietary information
and inventions agreement and such other appropriate agreement between the
Participant and the Company. Severance Benefits under this Plan will terminate
immediately for a Participant if the Participant, at any time, violates any such
agreement and/or the provisions of this Section ‎7.

 

8.           Timing of Severance Benefits. Provided that the Release becomes
effective and irrevocable by the Release Deadline Date and subject to Section
10, the Severance Benefits will be paid (or in the case of Severance Benefits
scheduled to be paid installments, will commence) on the first Company payroll
date following the Release Deadline Date (such payment date, the “Severance
Start Date”), and any severance payments or benefits otherwise payable to the
Participant during the period immediately following the Participant’s
termination of employment with the Company through the Severance Start Date will
be paid in a lump sum to the Participant on the Severance Start Date, with any
remaining payments to be made as provided in this Plan.

 

9.           Exclusive Benefit. The benefits provided under this Plan shall be
the exclusive benefit for a Participant related to termination of employment
and/or change in control and shall supersede and replace any severance and/or
change in control benefits set forth in any offer letter, employment agreement
and/or severance agreement. For the avoidance of doubt, if a Participant was
otherwise eligible to participate in any other Company severance plan (whether
or not subject to ERISA), then participation in this Plan will supersede and
replace eligibility in such other plan.

 

10.        Section 409A.

 

10.1     Notwithstanding anything to the contrary in this Plan, no severance
payments or benefits to be paid or provided to a Participant, if any, under this
Plan that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or provided
until the Participant has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to a Participant, if any, under
this Plan that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until the Participant has a
“separation from service” within the meaning of Section 409A.

 



 6 

 

10.2     It is intended that none of the severance payments or benefits under
this Plan will constitute Deferred Payments but rather will be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in Section ‎10.3 below or resulting from an involuntary
separation from service as described in Section ‎10.4 below. In no event will a
Participant have discretion to determine the taxable year of payment of any
Deferred Payment.

 

10.3     Notwithstanding anything to the contrary in this Plan, if a Participant
is a “specified employee” within the meaning of Section 409A at the time of the
Participant’s separation from service (other than due to death), then the
Deferred Payments, if any, that are payable within the first 6 months following
the Participant’s separation from service, will become payable on the date 6
months and 1 day following the date of the Participant’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, in the event of the Participant’s death
following the Participant’s separation from service, but before the 6 month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of the Participant’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Plan is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.

 

10.4     Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of Section ‎10
above.

 

10.5     Any amount paid under this Plan that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of Section ‎10
above.

 

10.6     The foregoing provisions are intended to comply with or be exempt from
the requirements of Section 409A so that none of the payments and benefits to be
provided under the Plan will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. Notwithstanding anything to the contrary in the Plan, including but not
limited to Sections ‎12 and 15, the Company reserves the right to amend the Plan
as it deems necessary or advisable, in its sole discretion and without the
consent of the Participants, to comply with Section 409A or to avoid income
recognition under Section 409A prior to the actual payment of benefits under the
Plan or imposition of any additional tax. In no event will the Company reimburse
a Participant for any taxes that may be imposed on the Participant as result of
Section 409A.

 



 7 

 

11.        Withholdings. The Company will withhold from any payments or benefits
under the Plan all applicable U.S. federal, state, local and non-U.S. taxes
required to be withheld and any other required payroll deductions.

 

12.        Administration. The Company is the administrator of the Plan (within
the meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in its sole discretion). The Administrator is
the “named fiduciary” of the Plan for purposes of ERISA and will be subject to
the fiduciary standards of ERISA when acting in such capacity. Any decision made
or other action taken by the Administrator with respect to the Plan, and any
interpretation by the Administrator of any term or condition of the Plan, or any
related document, will be conclusive and binding on all persons and be given the
maximum possible deference allowed by law. In accordance with Section 2.1, the
Administrator (a) may, in its sole discretion and on such terms and conditions
as it may provide, delegate in writing to one or more officers of the Company
all or any portion of its authority or responsibility with respect to the Plan,
and (b) has the authority to act for the Company (in a non-fiduciary capacity)
as to any matter pertaining to the Plan; provided, however, that any Plan
amendment or termination or any other action that reasonably could be expected
to increase materially the cost of the Plan must be approved by the Board.

 

13.        Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Sections ‎2.1 and ‎12, each such officer will not
be excluded from participating in the Plan if otherwise eligible, but he or she
is not entitled to act upon or make determinations regarding any matters
pertaining specifically to his or her own benefit or eligibility under the Plan.
The Administrator will act upon and make determinations regarding any matters
pertaining specifically to the benefit or eligibility of each such officer under
the Plan.

 

14.        Term. This Plan will have a term of three years commencing on the
Effective Date (the “Term”). If a Change of Control occurs, the Term will extend
automatically through the date that is 12 months following the effective date of
the Change of Control. If the Participant becomes entitled to benefits during
the term of this Plan, the Plan will not terminate with respect to such
Participant until all of the obligations of the Company and such Participant
with respect to this Plan have been satisfied.

 

15.        Amendment or Termination. The Company, by action of the
Administrator, reserves the right to amend or terminate the Plan at any time,
without advance notice to any Participant and without regard to the effect of
the amendment or termination on any Participant or on any other individual. Any
amendment or termination of the Plan will be in writing. In addition,
notwithstanding the preceding, during the Term, the Company may not, without a
Participant’s written consent, amend or terminate the Plan in any way, nor take
any other action, that (i) prevents that Participant from becoming eligible for
the Severance Benefits under the Plan, or (ii) reduces or alters to the
detriment of the Participant the Severance Benefits payable, or potentially
payable, to a Participant under the Plan (including, without limitation,
imposing additional conditions). Any action of the Company in amending or
terminating the Plan will be taken in a non-fiduciary capacity.

 



 8 

 

16.        Claims and Appeals.

 

(a)         Claims Procedure. Any employee or other person who believes he or
she is entitled to any payment under the Plan may submit a claim in writing to
the Administrator within 90 days of the earlier of (i) the date the claimant
learned the amount of his or her benefits under the Plan or (ii) the date the
claimant learned that he or she will not be entitled to any benefits under the
Plan. If the claim is denied (in full or in part), the claimant will be provided
a written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice also will
describe any additional information needed to support the claim and the Plan’s
procedures for appealing the denial. The denial notice will be provided within
90 days after the claim is received. If special circumstances require an
extension of time (up to 90 days), written notice of the extension will be given
within the initial 90 day period. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision on the claim.

 

(b)         Appeal Procedure. If the claimant’s claim is denied, the claimant
(or his or her authorized representative) may apply in writing to the
Administrator for a review of the decision denying the claim. Review must be
requested within 60 days following the date the claimant received the written
notice of their claim denial or else the claimant loses the right to review. The
claimant (or representative) then has the right to review and obtain copies of
all documents and other information relevant to the claim, upon request and at
no charge, and to submit issues and comments in writing. The Administrator will
provide written notice of its decision on review within 60 days after it
receives a review request. If additional time (up to 60 days) is needed to
review the request, the claimant (or representative) will be given written
notice of the reason for the delay. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice also will include a statement that the claimant will
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.

 

17.        Attorneys’ Fees. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with this Plan.

 

18.        Source of Payments. All payments under the Plan will be paid from the
general funds of the Company; no separate fund will be established under the
Plan, and the Plan will have no assets. No right of any person to receive any
payment under the Plan will be any greater than the right of any other general
unsecured creditor of the Company.

 

19.        Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

 



 9 

 

20.        No Enlargement of Employment Rights. Neither the establishment or
maintenance or amendment of the Plan, nor the making of any benefit payment
hereunder, will be construed to confer upon any individual any right to continue
to be an employee of the Company. The Company expressly reserves the right to
discharge any of its employees at any time, with or without cause. However, as
described in the Plan, a Participant may be entitled to benefits under the Plan
depending upon the circumstances of his or her termination of employment.

 

21.        Successors. Any successor to the Company of all or substantially all
of the Company’s business and/or assets (whether direct or indirect and whether
by purchase, merger, consolidation, liquidation or other transaction) will
assume the obligations under the Plan and agree expressly to perform the
obligations under the Plan in the same manner and to the same extent as the
Company would be required to perform such obligations in the absence of a
succession. For all purposes under the Plan, the term “Company” will include any
successor to the Company’s business and/or assets which become bound by the
terms of the Plan by operation of law, or otherwise.

 

22.        Applicable Law. The provisions of the Plan will be construed,
administered and enforced in accordance with ERISA and, to the extent
applicable, the internal substantive laws of the state of California (but not
its conflict of laws provisions).

 

23.        Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.

 

24.        Headings. Headings in this Plan document are for purposes of
reference only and will not limit or otherwise affect the meaning hereof.

 

25.        Indemnification. The Company hereby agrees to indemnify and hold
harmless the officers and employees of the Company, and the members of its
Board, from all losses, claims, costs or other liabilities arising from their
acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. The Company will provide this indemnity from its own funds to
the extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company.

 

26.        Additional Information.

 

Plan Name:  Fluidigm Corporation Change of Control and Severance Plan      Plan
Sponsor:  Fluidigm Corporation    c/o General Counsel    7000 Shoreline Court,
Suite 100    South San Francisco, CA 94080

 



 10 

 

Identification Numbers:  EIN: 77-0513190    PLAN: 502      Plan Year:  Company’s
fiscal year      Plan Administrator:  Fluidigm Corporation    Attention:
Administrator of the Fluidigm    Corporation Change of Control and Severance
Plan    7000 Shoreline Court, Suite 100    South San Francisco, CA 94080   
650-266-6000      Agent for Service of    Legal Process:  Fluidigm Corporation
   Attention: General Counsel    Change of Control and Severance Plan    7000
Shoreline Court, Suite 100    South San Francisco, CA 94080    650-266-6000     
   Service of process also may be made upon the Administrator.      Type of
Plan  Severance Plan/Employee Welfare Benefit Plan      Plan Costs  The cost of
the Plan is paid by the Employer.

 

27.        Statement of ERISA Rights.

 

As a Participant under the Plan, you have certain rights and protections under
ERISA:

 

(a)         You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor.
These documents are available for your review in the Company’s Human Resources
Department.

 

(b)         You may obtain copies of all Plan documents and other Plan
information upon written request to the Administrator. A reasonable charge may
be made for such copies.

 

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan (called “fiduciaries”) have a duty to do so prudently and in the
interests of you and the other Participants. No one, including the Company or
any other person, may fire you or otherwise discriminate against you in any way
to prevent you from obtaining a benefit under the Plan or exercising your rights
under ERISA. If your claim for payments or benefits under the Plan is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Section ‎16 above.)

 



 11 

 

Under ERISA, there are steps you can take to enforce the above rights. For
example, if you request materials and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the
Administrator to provide the materials and to pay you up to $110 a day until you
receive the materials, unless the materials were not sent due to reasons beyond
the control of the Administrator. If you have a claim which is denied or
ignored, in whole or in part, you may file suit in a federal court. If it should
happen that you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court.

 

In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.

 

If you have any questions regarding the Plan, please contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
you may contact the nearest area office of the Employee Benefits Security
Administration (formerly the Pension and Welfare Benefits Administration), U.S.
Department of Labor, listed in your telephone directory, or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210.
You also may obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 



 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

Sample

 

Appendix A

 

Fluidigm Corporation Change of Control and Severance Plan
Participation Agreement

 

Fluidigm Corporation (the “Company”) is pleased to inform you, Chris Linthwaite,
that you have been selected to participate in the Company’s Change of Control
and Severance Plan (the “Plan”) as a Participant.

 

A copy of the Plan was delivered to you with this Participation Agreement. Your
participation in the Plan is subject to all of the terms and conditions of the
Plan. The capitalized terms used but not defined herein will have the meanings
ascribed to them in the Plan.

 

In order to actually become a participant in the Plan, you must complete and
sign this Participation Agreement.

 

Definition of “Good Reason”

 

“Good Reason” means the occurrence of one or more of the following events
effected without your prior consent, provided you terminate your employment with
the Company within one (1) year following the initial existence of the “Good
Reason” condition (discussed below): (i) the assignment to you of any duties or
the reduction of your then-current duties, either of which results in a material
diminution in your then-current position or responsibilities with the Company;
(ii) a material reduction by the Company in your then-current base salary;
(iii) a material change in the geographic location at which you must perform
services (for purposes of this Participation Agreement, your relocation to a
facility or a location less than 25 miles from your then-present location shall
not be considered a material change in geographic location); or (iv) any
material breach by the Company of any material provision of this Participation
Agreement. You will not resign for Good Reason without first providing the
Company with written notice of the acts or omissions constituting the grounds
for “Good Reason” within 90 days of the initial existence of the grounds for
“Good Reason” and a reasonable cure period of not less than 30 days following
the date of such notice.

 

Non-COC Involuntary Termination

 

If, outside of the Change of Control Period, you incur a Non-COC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive:

 

1.           Cash Severance Benefits. Continued payments of [___]% of your base
salary in effect as of the date of your Non-COC Involuntary Termination paid in
equal installments over a period of [___] months following your termination
date.

 



 

 

2.           Continued Medical Benefits. Your reimbursement of continued health
coverage under COBRA will be provided for a period of 12 months following your
termination of employment.

 

3.           Outplacement Services. Outplacement services as described in
Section 4.3 of the Plan.

 

COC Involuntary Termination

 

If, during the Change of Control Period, you incur a COC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive:

 

1.           Cash Severance Benefits. A lump-sum payment equal to [____]% of the
sum of (x) your annual base salary (as in effect immediately prior to the Change
of Control or your COC Involuntary Termination, whichever is greater), plus (y)
the greater of (A) your annual target bonus (as in effect immediately prior to
the Change of Control or your COC Involuntary Termination, whichever is greater)
or (B) the average of the annual bonuses actually paid to you for the 3 fiscal
years preceding the year in which your COC Involuntary Termination occurs. For
the avoidance of doubt, if you incurred a termination prior to a Change of
Control that qualifies as a COC Involuntary Termination, then you will be
entitled to a lump-sum payment of the amount calculated under the preceding
sentence, less amounts already paid as cash Severance Benefits for a Non-COC
Involuntary Termination.

 

2.           Continued Medical Benefits. Your reimbursement of continued health
coverage under COBRA will be provided for a period of [___] months following
your termination of employment.

 

3.           Equity Award Vesting Acceleration. [___]% of your then-outstanding
and unvested Equity Awards will become vested in full. If, however, an
outstanding Equity Award is to vest and/or the amount of the award to vest is to
be determined based on the achievement of performance criteria, then, unless
otherwise provided in the applicable Equity Award agreement, the Equity Award
will vest as to 100% of the amount of the Equity Award assuming the performance
criteria had been achieved at target levels for the relevant performance
period(s).

 

4.           Outplacement Services. Outplacement services as described in
Section 5.4 of the Plan.

 

In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Company the Release,
which must have become effective and irrevocable within the requisite period set
forth in the Plan.

 



 

 

By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
Change of Control and Severance Plan and Summary Plan Description; (2) you have
carefully read this Participation Agreement and the Change of Control and
Severance Plan and Summary Plan Description; (3) decisions and determinations by
the Administrator under the Plan will be final and binding on you and your
successors; and (4) participation in the Plan and this Participation Agreement
replaces in its entirety any severance and/or change of control provisions set
forth in any offer letter, employment agreement and/or Equity Award agreement.

 

FLUIDIGM CORPORATION   PARTICIPANT                Signature 
 Signature                                                                                                         
              Name   Date                Title     

 

Attachment: Fluidigm Corporation Change of Control and Severance Plan and
Summary Plan Description

 

 

 

[Signature Page to the Participation Agreement]

 

 

 

 

 

 

 